DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, et al (“Long”) (U.S. Pub. 2013/0233886) in view of Macler (U.S. Pub. 2011/0031273), Keen, et al. (“Keen”) (U.S. Pat. 8,206,034) and Walch, et al (“Walch”) (U.S. Pat. 6,564,970).
	Regarding claim 1, Long discloses a coupling device (Figs. 7-9: 712) for connection to a flexible container (718) comprising a plastic foil (abstract: “plastic bag”) for dispensing of food product (abstract: “viscous foods”) in fluid form out of the same, comprising an outlet valve (808) with a first end (proximate 801) comprising at least one hole-creating part (802) for penetration of the container and its plastic foil when connecting to the same, and a through-flow channel (¶ [0042]: inside “hollow dispensing tube” 801) which merges into a second end (proximate 806) for transfer of food product, where an outer portion of the hole-creating part is configured as an axially protruding edged spear point having an arrow-head shape (seen in Fig. 8 and others), in which the spear point merges into a plurality of radially protruding edges (802, seen in Figs. 7 and 8) extending radially outwards away from the axially protruding edged spear point in direction of the dispense for food product towards the through-flow channel, wherein the 
	Long discloses the spear point with the at least one cutting element has at least two edges or corners or cutting edges (802) configured to create a cutting effect on the container's plastic foil in at least two places in the plastic foil (¶ [0042]) and the at least one radially protruding edge (802) is configured to extend axially from the spear point (the point of 802 seen in Fig. 8) in a direction of the dispense for food product and connect to the through-flow channel (¶ [0042]: inside “hollow dispensing tube” 801) but does not explicitly disclose that the connection includes an inlet orifice at the through-flow channel wherein food product can be discharged from the container via orifice openings. 
	Macler discloses a coupling device (200) with at least one radially protruding edge (105) configured to extend axially from a spear point (seen in Fig. 5 and others) and merge into an inlet orifice (top of 117 proximate 195) at a through-flow channel (117) wherein food product can be discharged from the container via orifice openings.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Macler by using inlet and orifice openings in which the radially protruding edges of Long merge into to allow access to the through-channel to allow product to flow through.  (Macler: ¶ [0070])  

	Long, as modified by Macler and Keen, is silent in that the at least one such outwards pointing tooth is configured as a step that mainly faces radially outwards with at least one outermost cutting edge being sharp and extending in a plane substantially perpendicular to the point's and/or spear point edge's axial extension; however, Keen discloses that “Other cutting edges that are capable of cutting through the film could be used instead of the illustrated triangular shaped cutting teeth, as would be appreciated by those skilled in the art” (col. 4, lines 56-59) and Walch discloses a cutting member (6, 9) with a stepped surface (seen in Fig. 3) extending in a plane substantially perpendicular to an edge's axial extension.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one shape of cutting tooth with another shape of cutting tooth, such as the stepped shape of Walch since Keen teaches that other shapes could be used while expecting the obvious result of cutting through the film.
Regarding claim 3, Long discloses the hole-creating part's point (802) is configured as an axially protruding triangular spear point, which merges into multiple radially protruding edges (802) which extend in a direction towards the through-flow channel.  Long does not specify the number of radially protruding edges.  Macler discloses a hole-creating part configured as an axially protruding triangular spear point (Fig. 2), which merges into multiple radially protruding 
Regarding claim 4, Long, as modified by Macler, discloses that the protruding edges at the hole-creating part connect to the through- flow channel's inlet orifice and separates the inlet orifice into three openings.
Regarding claim 5, Long discloses that the container is made out of plastic foil.
Regarding claim 6, Long, as modified by Macler, discloses that the through-flow channel is configured with a conical outer mantle surface (between 7 and 40 seen in Fig. 2) which has an increasing circumference in a direction away from the inlet orifice.
Regarding claim 7, Long discloses that the coupling device is adapted for penetration of the container (718) which is housed in an outer container (702) so that its plastic foil is stretched and therein aligned with an end portion (710) in the outer container.
Regarding claim 8, Long, as modified by Macler, discloses that the axial centre axis for the hole-creating part's point and the axial centre axis for the through-flow channel and its inlet orifice and axial centre axis for the outlet valve coincide relative to each other's expanse.
Regarding claim 11, Long, as modified by Keen and Walch, discloses the point comprises at least two teeth, wherein each tooth is configured as a step that substantially faces 
Regarding claim 12, Long discloses that responsive to the plastic foil being stretched, as in claim 7, and aligned with and at least partly bulges (as seen in Fig. 5) through the end portion (710) in the outer container (702), the coupling device is adapted to cooperate with the counterforce end portion (710) in the outer container (702) which is equipped with a central opening through which a bulging plastic foil (724) of the container (718) is adapted to be distended (seen in Fig. 5) and aligned with the hole-creating part before its penetration.
Regarding claim 13, Long, as modified by Macler, discloses that the radially protruding spear point edge is configured with an axial expanse that creates a conical outer mantle surface (between 7 and 40 seen in Fig. 2) which has an increasing diameter in a direction away from the inlet orifice.
Regarding claim 14 , Long discloses that the at least one radially protruding spear point edge is in direct connection with the spear point, and that the spear point physically merges directly into at least one spear point edge.  (Seen in Fig. 8)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, Macler, Keen, and Walch as applied to claim 1 above, and further in view of Weber (U.S. Pat. 3,549,049).
Regarding claim 10, the combination is silent in regards to at least one tooth or one spear point edge is a sharp thread segment that faces radially outwardly and extends in a plane at least partially angled towards the point and/or the spear point edge’s axial expanse.  Weber discloses a similar apparatus with a sharp thread segment (21) that faces radially outwardly from a spear point edge (12, 14) at least partially angled towards a point (10).   It would have been .
Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.  The Applicant argues on pages 5 and 6 of the Remarks that Keen does not teach a stepped tooth.  Keen was used to modify Long’s plurality of cutting edges (802) with teeth, and Walch discloses stepped teeth; therefore, when combined with Long’s cutting edges which converge to a point, would be outwardly facing and stepped along the edge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MJM/            Examiner, Art Unit 3754